UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6822




ERIC ARTHUR WALTON,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-03-207-1-IMK)


Submitted:   October 20, 2005             Decided:   October 27, 2005


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Arthur Walton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eric Arthur Walton appeals the district court’s orders

denying his petition for a writ of error coram nobis and motion for

reconsideration.      We   have    reviewed    the    record   and   find    no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Walton v. United States, No. CA-03-207-1-

IMK (N.D.W. Va. May 6, 2005; May 17, 2005).              We deny Walton’s

motions for judicial notice and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument    would   not   aid    the

decisional process.



                                                                     AFFIRMED




                                   - 2 -